Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schierle-Arndt et al. (US Patent no. 6,287,448) in view of Yang (CN 103205774).
Regarding claim 1, Schierle-Arndt teaches a method of electrolysis, comprising electrolyzing a composition comprising a lithium salt (abstract; claim 1), with an anode (15) in contact with the composition and a cathode (17) separated from the composition by a solid electrolyte (1) capable of conducting lithium ions (col. 6, lines 40-42 and 63-65), wherein the solid electrolyte allows lithium ions, but not other atoms, to pass through (col. 6, lines 40-42 and 63-65; col. 8, lines 2-4).
Schierle-Arndt fails to teach wherein the composition is in a molten state.
Yang discloses a method for preparing lithium metal by molten electrolysis of lithium salts which effectively reduces the production cost while achieving no chlorine discharge (paragraph 2 under “Background”; paragraphs 2-3 under “Summary of the Invention”). It would have been obvious to one having ordinary skill in the art at the time of filing to use a molten composition comprising a lithium salt in the method of Schierle-Arndt because as taught by Yang, these molten compositions are well-known in the art to be effective for preparing lithium while achieving no chlorine discharge, and one would have a reasonable expectation of success in doing so.
Regarding claim 7, the solid electrolyte (1) of Schierle-Arndt is in the form of a cylinder (figure 1, the device is a concentric tube; col. 3, lines 57-61; col. 6, lines 45-50).
Regarding claims 8, 9, the solid electrolyte of Schierle-Arndt has a cross-sectional thickness from 0.05 cm to 0.6 cm (0.3 to 5mm, ~0.03 to 0.5cm; col. 5, line 66 to col. 65, line 2).
Regarding claim 11, the lithium salt of Schierle-Arndt comprises LiCl (col. 3, lines 24-26).
Regarding claims 12-14, even though the modified Schierle-Arndt fails to explicitly teach wherein the molten composition comprises less than 99.7%, 97% or less than 50% of the lithium salt, it has been held by courts that generally, differences in concentration not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. In the instant case, one having ordinary skill in the art at the time of filing would have found it obvious to determine the optimum concentration of the molten composition by routine experimentation.
Regarding claim 19, the cathode of Schierle-Arndt comprises molten lithium (abstract; col. 2, lines 47-50).

Claims 2, 3, 6, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schierle-Arndt in view of Yang as applied to claim 1 above, and further in view of Kintaka (US Patent Application Publication no. 2014/0186720).
	Regarding claim 2, the modified Schierle-Arndt teaches all of the features discussed above, but fails to disclose wherein the solid electrolyte that conduct lithium ions comprises a garnet-type oxide.
 	Kintaka teaches solid electrolyte materials that exhibit high lithium ion conductivity (paragraph 5). These materials comprise garnet-type oxides (abstract; paragraphs 5-6). One having ordinary skill in the art at the time of filing would have found it obvious to use a garnet-type oxide as the solid electrolyte of the modified Schierle-Arndt because as taught by Kintaka, these materials exhibit high lithium ion conductivity and one would have a reasonable expectation of success in doing so.
Regarding claims 3, 6, the garnet-type oxide of Kintaka comprises a Ta- doped Li7La3Zr2O12 (paragraph 6; Li5+xLa3ZrxA2-xO12 where A represents one or more elements, including Ta; and x satisfies: 1.4 ≤ x ≤ 2).
Regarding claim 10, the solid electrolyte of Kintaka has a relative density greater than to 97% (the body has a density of 80% or more; paragraph 74).
Regarding claims 16, 17, the process of Kintaka further discloses a molten composition comprising an aluminum salt, i.e. aluminum chloride (paragraph 47).
Regarding claim 18, even though the modified Schierle-Arndt fails to explicitly teach wherein the mole ratio of lithium to aluminum is from 20:1 to 1:1, it has been held by courts that generally, differences in concentration not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. In the instant case, one having ordinary skill in the art at the time of filing would have found it obvious to determine the optimum concentration of the molten composition by routine experimentation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schierle-Arndt in view of Yang as applied to claim 1 above, and further in view of Bhavaraju (US Patent Application Publication no. 2014/0199577).
Regarding claim 20, the modified Schierle-Arndt teaches all the features discussed above but fails to disclose wherein the anode comprises metallic aluminum. 
Bhavaraju discloses an electrolytic cell to purify metals, such as lithium (paragraph 6). The cell comprises an anode compartment and a cathode compartment separated by a solid alkali ion conductive electrolyte membrane (abstract); and the anode can comprise any suitable material that allows the cell to function as intended, i.e. aluminum (paragraph 34). It would have been obvious to one having ordinary skill in the art at the time of filing to use an aluminum anode in the apparatus of the modified Schierle-Arndt because as taught by Bhavaraju, aluminum anodes are well-known in the art to be effective to allow the cell to purify lithium metal, and one would have a reasonable expectation of success in doing so.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schierle-Arndt et al. (US Patent no. 6,287,448) in view of Yang (CN 103205774); and Bhavaraju (US Patent Application Publication no. 2014/0199577).
Regarding claim 21, Schierle-Arndt teaches a method and apparatus for producing lithium comprising: an electrolyte compartment for storing an electrolyte (see figure 1); an anode (15) positioned to be in contact with the electrolyte when included (col. 2, lines 47-51); a cathode compartment for storing lithium (col. 2, lines 47-51); a solid electrode (1) positioned to be in contact with the lithium when included (col. 2, lines 47-51); a solid electrolyte (1) positioned between the electrolyte compartment and the cathode compartment (col. 5, lines 15-18), wherein the solid electrolyte (1) allows lithium ions, but not any other atoms, to pass through (col. 6, lines 40-42 and 63-65; col. 8, lines 2-4).
Schierle-Arndt fails to teach wherein the composition is in a molten state and wherein the anode comprises metallic aluminum.
Yang discloses a method for preparing lithium metal by molten electrolysis of lithium salts which effectively reduces the production cost while achieving no chlorine discharge (paragraph 2 under “Background”; paragraphs 2-3 under “Summary of the Invention”). It would have been obvious to one having ordinary skill in the art at the time of filing to use a molten composition comprising a lithium salt in the method of Schierle-Arndt because as taught by Yang, these molten compositions are well-known in the art to be effective for preparing lithium while achieving no chlorine discharge, and one would have a reasonable expectation of success in doing so.
The modified Schierle-Arndt fails to disclose wherein the anode comprises metallic aluminum.
Bhavaraju discloses an electrolytic cell to purify metals, such as lithium (paragraph 6). The cell comprises an anode compartment and a cathode compartment separated by a solid alkali ion conductive electrolyte membrane (abstract); and the anode can comprise any suitable material that allows the cell to function as intended (purify lithium), i.e. aluminum can be used as an anode material (paragraph 34). It would have been obvious to one having ordinary skill in the art at the time of filing to use an aluminum anode in the apparatus of the modified Schierle-Arndt because as taught by Bhavaraju, aluminum anodes are well-known in the art to be effective to allow the cell to purify lithium metal, and one would have a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach wherein the garnet-type oxide of Kintaka comprises Li7-xLa3TaxZr2-xO12 wherein x is from 0.1 to 1.0 (claim 4); or Li7-xLa3TaxZr2-xO12 wherein x is from 0.4 to 0.6 (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794